                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:19-CV-047-KDB-DCK

 MICHAEL COLE,                                       )
                                                     )
                 Plaintiff,                          )
                                                     )
     v.                                              )      ORDER
                                                     )
 ANDREW WEATHERMAN and                               )
 DAVID NEAL BRAWLEY, in their                        )
 individual and official capacities, and             )
 LAKE NORMAN VOLUNTEER FIRE                          )
 AND RESCUE DEPARTMENT                               )
                                                     )
                 Defendants.                         )
                                                     )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Stephen J. Dunn, filed a “Report Of Mediator” (Document No. 28) notifying the

Court that the parties reached a settlement on May 26, 2020. The Court commends the mediator,

counsel, and the parties for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before June 26, 2020.

          SO ORDERED.


                                    Signed: June 2, 2020




       Case 5:19-cv-00047-KDB-DCK Document 29 Filed 06/02/20 Page 1 of 1
